Sir, please accept our congratulations on the occasion of your election to the responsible post of President of the fortieth session of the United Nations General Assembly as well as our wishes for the success of this session in achieving substantial results so that the aims and principles of the United Nations Charter may triumph.
The delegation of the Byelorussian SSR extends its deepest condolences to the delegation of Mexico in connection with the misfortune that has befallen that country and its people, namely, the recent earthquakes which have resulted in many victims and widespread devastation.
The fortieth anniversary of the victory over Hitlerite fascism and Japanese militarism in the Second World War and of the emergence in its wake of the United Nations confers particular importance on the current session of the United Nations General Assembly which should become not only a commemorative but also a substantive session, and a significant landmark in all the activities of our Organization,
Being one of the founding Members of the United Nations, the Byelorussian SSR has from the very beginning consistently and diligently worked to make the United Nations Charter a real instrument of peace and co-operation among nations so that the practical activities of the United Nations might contribute to the achievement of that lofty goal. This was what we strive for at the San Francisco Conference, and during the first post-war years when co-operation among the founders of the United Nations, born during the Second World War, still existed, in the "cold war" year j and in the period of detente, which has recently given way to a sharp exacerbation of the international situation, the responsibility for which rests with the forces of imperialism and reaction. In following this reliable and tine-tested peace-loving Leninist path of the Soviet Union's foreign policy, it has always been - and continues to be - our conviction that one should fight against war before it begins and that this requires the concerted and active efforts of all nations and peace-loving States.
It is appropriate on the occasion of the fortieth anniversary of the United Nations, to recall that, as far back as October 1943, the Moscow Conference of the Foreign Ministers of the Union of Soviet Socialist Republics, the United States of America and Great Britain recognized, on the initiative of the Soviet union, the need to establish a universal international organization to maintain world peace and security, based on the principle of the sovereign equality of all peace-loving States.
The founding of the United Nations was one of the results of the great victory of freedom-loving nations over the forces of fascism, reaction and militarism. The Soviet Union made a decisive contribution to that victory. He are also proud of the fact that more than 1,100,000 people of Byelorussia fought selflessly on the fronts of the great patriotic war to defeat the common enemy. The fascist invaders were dealt heavy blows by Byelorussian partisans and underground fighters who put 500,009 Hitlerite troops out of action.
The Soviet people paid an enormous price in defending the freedom, honor and independence of their country. Twenty million people perished in the flames of the war. Their memory is sacred. In the year of the fortieth anniversary of the great victory we also pay tribute to the post-war exploits of those who rebuilt the devastated national economy from ruins and ashes and increased the industrial potential of the Byelorussian SSR to its present level which is 35 times greater than before the war, despite the fact that one-fourth of its population died in the war and over one-half of its national wealth was destroyed.
In analyzing the activities of the United Nations in the past 40 years, we have every reason to emphasize that the Organization's Charter has successfully stood the test of time, despite ^oMe sharp turnabouts in the international situation. As we all know, 159 countries of the world have assumed their obligations under tee United Nations Charter. Unfortunately, not all of them have been following the course mapped out in the Charter. The Organization has, undoubtedly, some achievements to its credit. However, its work is not free from shortcomings. A number of questions still await a final solution on the basis of resolutions adopted on the initiative of the States of the socialist community and the countries members of the Non-Aligned Movement, which has become an influential force in the world today. Unfortunately, attempts are still being made to use the United Nations to interfere in the internal affairs of sovereign States or to ' impose decisions which do not take into account the legitimate interests of all groups of the Organization's Member States, despite the fact that all this is in flagrant violation of the Charter.
In the present complicated and dangerous international situation all States should abide by the purposes and principles of the United Nations Charter, that is unite the efforts and actions of all States, large or small, with or without major military potential, developed or developing. By consolidating what has been achieved, preventing existing progressive decisions from being undermined and isolating aggressive and militaristic circles - the instigators of the arms race -all of us should, by our deeds rather than our words, act to promote peace and co-operation.
As for the countries of the socialist community, this is precisely the way they have always acted. In this we were not deterred by the fact that our activities in the Organization on the basis of its Charter were sometimes described by the imperialist forces as "bad behavior in the United Nations". Experience demonstrates that the same course is followed by the overwhelming majority of the Organization's Member States which respect the United Nations Charter and are not trading away their principles or their positions. The purposes and principles of the United Nations are not being devalued. They have not been and will not be put on sale.
In the 40 years of its membership in the United Nations the Byelorussian SSR has always set forth its position on all questions under discussion in precise and clear terms. Every word we have said and all our votes have always been guided by the interests of peace, the prevention of nuclear war, disarmament, the just and peaceful settlement of conflicts, speeding up the process of decolonization and the eradication of Nazism, racism and apartheid, fighting against injustice and violations of the United Nations Charter and developing co-operation for the benefit of economic and social progress, ensuring respect for human rights and developing and consolidating the rules of international law.
In the current general political debate most speakers have pointed to tensions in the present international situation and to the importance of stabilizing it and putting it back on the track of detente and respect for the United Nations Charter. All this is indisputable. But it is also necessary to understand correctly what are the causes of this situation and what specific action should be taken to remedy it. The most important task in our time is to eliminate the threat of nuclear war, which requires preventing an arms race in space and putting an end to it on Earth. Not only the destinies of nations and States, but the fate of all mankind depends on finding a solution to this problem. There is no safe place on our planet where one could wait it out in case of a nuclear conflict, for such a conflict would destroy life itself on Earth. This should be borne in and when dealing with such current problems as overcoming the economic backwardness of a large group of young independent States, fighting hunger and disease, and other questions; it is important to see the main problem cm whose solution everything else hinges, namely, the problem of averting the nuclear threat, of doing everything to "save succeeding generations from the scourge of war", as required by the United Nations Charter.
The fact that there has not been a world war for four decades and that the use of nuclear weapons has been prevented is mankind's greatest achievement. It is the result of the efforts of the Soviet Union, all countries of the socialist community, non-aligned States and other countries whose positions are based on responsibility for the destinies of their own and other nations. However, the threat of nuclear war, rather than decreasing, is growing as a result of the activities of militaristic forces which are eroding the foundations of peace.
Let us look at the facts.
Even at the first session of the United Nations General Assembly the Soviet Union proposed that nuclear weapons should be banned for all time and destroyed. What was the response of the United States? It continued to accumulate and upgrade its nuclear potential. The result was the appearance of ether nuclear Powers. Strategic stability was ensured, but at a higher level of weapons and with a greater risk of war.
The Soviet Union has unilaterally pledged not to be the first to use nuclear weapons. The Chinese People's Republic has assumed the same obligation. What was the response of the other nuclear lowers? They refused to follow this good example. They are also ignoring the united Nations appeal to this effect. NATO's military doctrine allows members of that bloc to be the first to use nuclear weapons even in a conflict involving conventional weapons.
As is known, the Soviet Union has unilaterally pledged not to use nuclear weapons against non-nuclear countries which do not have such weapons on their territories. What was the response of the Western nuclear Powers? Vague statements which, incidentally, do not rule out the use of nuclear weapons against non-nuclear states in some circumstances.
The Soviet union has pledged not to place anti-satellite weapons in space so long as other States act in a similar manner, what was the response of the United States? It has just carried out a test of an anti-satellite weapon against a target in space as part of its notorious "star wars" program.
The Soviet union has temporarily suspended the deployment of medium-range missiles and the implementation of other countermeasures in Europe. What was the response of the United States? It has continued to increase the number of Pershing-2 and cruise missiles in Western Europe.
The Soviet Union has stopped all nuclear explosions as of 6 August until the end of this year and has stated that this unilateral moratorium could continue beyond that date if the United States does not carry out nuclear tests. What was the response of the United States? After this it has already carried out two tests of nuclear weapons.
It is also known to all what kind of attitude this or that country adopts towards the United Nations resolutions on the prevention of nuclear war and militarization of space, on disarmament and strengthening international security. The Soviet Union has been putting forward such proposals; it supports the initiatives of the non-aligned countries and insists on their realization, while the United States has been voting against them, often finding itself in complete isolation, and, wherever possible, has been sabotaging work in this area.
Such actions of the united States and of its closest allies give rise to justifiable alarm and should be countered with even stronger efforts. The international community, concerned with preserving life on our planet, should resolutely oppose the American "star wars" plans, which are directed against peace on Earth under the guise of propaganda rhetoric about their allegedly defensive nature, and support the new Soviet initiative on international co-operation in the peaceful exploitation of outer space in conditions of its non-militarization.
The new Soviet proposal is based on the idea of uniting the efforts of States for the sake of preventing the militarization of space and reserving it for peaceful activities for the benefit of all countries. Joint exploration of space and the use of the use of the results of space-related research for the benefit of all is quite a realistic possibility, if all channels for militarizing near-Earth space are blocked off. Detailed concrete proposals to this effect are contained in the document submitted by the Soviet Union at the current session of the General Assembly, entitled "Main lines and principles of international co-operation in the peaceful exploitation of outer space under conditions of its non-militarization", and in the corresponding draft resolution on this question. I draw the attention of representatives to document a/40/192.
In conditions of non-militarization of space and of "star peace" the Soviet union is proposing a qualitatively new stage of international co-operation in space exploration. There is now a possibility of using the enormous scientific-technological and production potential for the solution of global problems facing mankind, including the developing countries. For these purposes it is proposed that an international conference should be convened in 1987 at the latest, with the participation of States having major space potential and other interested countries, to discuss in its entirety the question of international co-operation in the peaceful exploitation and use of outer space in conditions of its non-militarization and to follow it up with the establishment of a world space organization. We hope that having carefully considered the proposal put forward by the Soviet Union, the participants in the current session of the united Nations General Assembly will support it.
Work should also continue to unite the efforts of States for the prohibition of nuclear-weapon tests by all countries everywhere, for freezing the existing
nuclear potentials and starting their reduction, eventually leading to their complete elimination, for renouncing chemical warfare arsenals, and, naturally, for preventing the appearance of new types and systems of weapons of mass destruction and resolving other issues of disarmament, having in mind, as the final objective, general and complete disarmament under strict international control.
One might ask whether a solution to all these problems can be found. We believe that this is certainly so. This is confirmed by past experience and by the approach outlined in the resolutions of the United Nations General Assembly. Is it not a fact that the countries of the anti-Hitlerite coalition were able to work together, fight for victory and lay the foundation of the post-war world which retains significance to this day? The Final Act of the Conference on Security and Co-operation in Europe also offers convincing proof that, given good will and desire to come to agreement and take into consideration the legitimate interests of all and everyone, it is possible to resolve the most complex problems and to accomplish that within a short time. United Nations Member States have to their credit a number of well-known multilateral and bilateral treaties and agreements aimed at limiting the nuclear-arms race, including a race in outer space, and at avoiding a nuclear conflict. Common efforts have made it possible to put an end to a number of conflicts and eliminate some hotbeds of tension.
It is important, while fulfilling all obligations, to move forward and strive for better results. It would then be possible to expect success at the Geneva negotiations on space and nuclear weapons, both medium-range and strategic, taking into account their interrelationship. The new Soviet proposals also open the way to that goal. Success could then be expected at the Stockholm Conference in the form of a treaty on the mutual non-use of military force, the maintenance of peaceful relations and the adoption of confidence-building measures equally applicable to all participants. It would then be possible to break the deadlock in the Vienna negotiations and to reduce armed forces and armaments in Central Europe. Then it would be possible to hope for the implementation of United Nations resolutions on preventing a nuclear catastrophe, strengthening international security, disarmament, restructuring international economic relations, and solving other problems facing all mankind.
What is necessary to achieve all that is above all joint, active efforts against the intention of certain circles in the United States to achieve military superiority and impose their will on others. The time has long come to realize that malicious rhetoric about "communist danger" and "Soviet threat" is not really convincing. Socialism, with its ideals and their practical realization, has provided impressive proof of its devotion to the cause of peace and the peaceful coexistence of States with different social systems and of its capacity to accomplish the tasks of economic and social progress in the interest and for the benefit of man.
Whatever problem we look at, it is perfectly clear that the States of the socialist community offer constructive solutions, based exclusively on the common interest, and seek no unilateral advantages or special benefits for themselves.
This attitude is also clearly seen in our position on the issue of a just and comprehensive settlement of the situation in the Middle East and the problem of Palestine. This position is well known and has been repeatedly reflected in resolutions of the United Nations, which still await practical implementation. I wish to emphasize in this regard that we shall continue to oppose firmly all attempts to undermine the decisions of the United Nations on this question, to impose on the Arab peoples separate capitulationist deals, or to bar the representatives of the Palestine Liberation Organization (PLO) from participating in the Middle East settlement.
The delegation of the Byelorussian SSR resolutely condemns Israel's barbarous bombing of the territory of Tunisia and the PLO headquarters.
The situation in Central America and the Caribbean continues to move in a dangerous direction. The constructive proposals put forward by Nicaragua, Cuba, the countries of the Contadora Group and other states, which could lead to a normalization of the situation, are being ignored and undermined by the United States and its partners - again in open contradiction with the requirement of the United Nations Charter "to live together in peace as good neighbors". The resolution of the United Nations General Assembly on the situation in Central America, which was adopted unanimously, also remains unimplemented. Additional steps in must therefore be taken with urgency to safeguard the independence and sovereignty of the countries of Central America and to make it possible for them to live as their peoples choose and desire rather than under orders from outside.
Also necessary are determined effort in defense of the legitimate rights and interests of the people of Afghanistan and Kampuchea, who have opted for a new life and embarked firmly upon the path of independent development, resolutely
rejecting imperialist interference in their internal affairs and stoutly rebuffing the subversive actions of the armed mercenaries of imperialism and reaction.
A general improvement in the situation in Asia and the Pacific would be facilitated by a positive response by the States of the region to the proposals of the USSR for examination of the whole complex of issues pertaining to the strengthening of security and the development of equitable co-operation among the States of Asia and the proposals of the Mongolian People's Republic and the States of Indochina to make Asia a continent of peace, stability, good-neighborliness and co-operation. This would also be facilitated by the implementation of the United Nations decisions on the creation of a zone of peace in the Indian Ocean and on the withdrawal of foreign troops from South Korea. We support the proposals of the Korean People's Democratic Republic aimed at the peaceful reunification of Korea and the conversion of the Korean Peninsula into a nuclear-free zone.
In concluding this part of my statement, I wish to point out that, in the present international situation, the Assembly must insist on the full implementation of its resolution, adopted last year, on the inadmissibility of the policy of State terrorism and any actions by States aimed at undermining the socio-political system in other sovereign States.
We cannot but speak with satisfaction about the collapse of colonial domination in the world, a result of the impact of the ideas of the Great October Socialist Revolution in Russia and of the defeat of the forces of fascism and militarism in the Second world War, which gave new strength to the fighters for peace and independence in Asia, Africa and Latin America. The United Nations, too, has played a positive role in the process of decolonization, especially since the
adoption, following the initiative of the Soviet Union, of the Declaration on the Granting of Independence to Colonial Countries and Peoples. The twenty-fifth anniversary of the adoption of that historic document by the United Nations must be observed appropriately. Of course, the best way to do this would be to adopt measures immediately to ensure the independence of Namibia and other colonial Territories and to abolish the Trusteeship System completely. For there remains today only one Trust Territory, Micronesia, whose self-determination and independence are opposed by the United States, which so ostentatiously vaunts its freedom-loving and democratic ways.
The Assembly must also give its close attention to the question of the struggle against manifestations of neo-Nazism, fascism and revanchism.
It is necessary to redouble the efforts in the struggle against the remaining hotbeds of racism and apartheid, those festering and disgraceful wounds of the 20th century. In this regard more determined actions than those so far taken are required. Specifically, a full boycott and comprehensive sanctions in accordance with Chapter VII of the United Nations Charter should be imposed against the South African racists, who have unleashed mass terror against the indigenous population of the country vigorously fighting for its freedom.
The participants in this session of the General Assembly are giving much attention to economic problems. Young States continue to seek ways of extricating themselves from various forms of dependence, both those inherited from the former colonial system of imperialism and those being imposed on them by the neo-colonialists. They are justifiably critical of the policy of Western financial and economic institutions, which has brought the developing countries to the brink of economic catastrophe.
Throughout the entire history of the united Nations the socialist countries have repeatedly put forward their proposals and supported proposals by other countries aimed at improving international economic relations, safeguarding the interests of the developing countries and ensuring the economic security of all States. Much has been accomplished. However, not all progressive recommendations of the United Nations are being implemented.
In addition, the major Western Powers, resorting to various methods and tactics, have often succeeded in spreading hostility, in misleading the developing countries and in dividing them. The West is constantly flaunting the idea that only private capital and the private economy can solve all problems, that if one opens the way to foreign private capital everything will be fine. At the same time if: cannot refrain from boasting and displaying its wealth - concealing, of course, the fact that all that wealth has been acquired as a result of the unashamed plundering of the natural and human resources of other peoples and the exploitation of its own working people without a fair solution to social problems.
Just remember the praise lavished on the four points of the Truman program, the Alliance for Progress in Latin America and the economic policies of the present United States Administration. What are the results? The developing world has found itself chained in new shackles, the shackles of financial debt to its "benefactors", and is in fact deprived of the possibility of solving the existing economic and social problems in the interests of the peoples of the developing countries.
It is time to dismantle the barriers and remove the obstacles and difficulties created by the Western Powers and get down to the business of the genuine restructuring of international economic relations on a just and democratic basis.
Speaking of human rights and fundamental freedoms, I wish to underscore the point that the socialist countries have in actual deed demonstrated to the whole world the validity of the ideas put forward by the founder of the Soviet State, Vladimir Ilyich Lenin, who said that without socialist transformation of society it was impossible to speak about true freedom for the individual rather than for proprietors, about genuine equality of men in the socio-political sense rather than about hypocritical equality between the haves and the have-nots, the sated and the hungry, the exploiters and the exploited.
Our achievements in the genuine realization of a broad range of political, civil, economic, social and cultural rights of the individual are well known. They are recorded, in particular, in many United Nations documents, including those that deal with the implementation of the international legal instruments in this field, in which our Republic participates in good faith. That is why we reject the hypocrisy and demagogy of those who represent a country which has not show the slightest desire to become a party to the international covenants on human rights and other international documents relating to that subject widely recognized and used by the world community. They apparently believe that by employing those methods they can hide or camouflage a rather poor state of affairs in their own house.
I should like to say a few words about the methods of our work at the present session. Our delegation, like many others, is in favor of the adoption of concrete agreed decisions and of their subsequent universal implementation. This, unfortunately, is not always possible, because a number of North Atlantic Treaty Organization (NATO) countries show a tendency to empty some issues of substance under the pretense of seeking consensus. Reasonable and mutually acceptable compromises are indispensable. However, we cannot agree that the purposes and principles of our Organization should be jeopardized under any pretext whatever. That is why we are also in favor of adopting decisions by voting, so as not to allow the forces of imperialism, aggression and militarism, the instigators of the arms race, colonialists and racists to obstruct the adoption of United Nations resolutions aimed at attaining the purposes and principles enshrined in the Charter.
The tasks confronting the United Nations and its members are numerous; they are complex and urgent. But all those problems can undoubtedly be solved. The main prerequisite is that every State should comply with, rather than undermine the Charter, and manifest genuine political will to solve the existing problems on the basis of equality, with due regard for common interests, without prejudice to the security of each other, and to the mutual advantage of everyone.
As stated by the General Secretary of the Central Committee of the Communist Party of the Soviet Union, Comrade Mikhail S. Gorbachev,
"The only sensible way out today is to develop active co-operation among all States in the interest of a common peaceful future, to create, use and develop international mechanisms and institutions which would make it possible to find the optimum balance between national and State interests and the interests of mankind."
The Byelorussian Soviet Socialist Republic, like other socialist countries, considers the United Nations to be an important and effective instrument of peace and equitable co-operation between States. We shall continue to work for the practical implementation in international relations of the just and democratic principles on which the United Nations was founded 40 years ago. The United Nations must become a true embodiment of the collective wisdom of States. At the current jubilee session of the General Assembly the delegation of the Byelorussian Soviet Socialist Republic is prepared, as before, together with all interested countries, to make every effort to accomplish the main task of the United Nations under the Charter, that of maintaining and strengthening peace, and to deal with all other problems on that basis.
